The plaintiff in error, O.W. Higgins, here referred to as the defendant, was by information charged with being in the illegal possession of 150 gallons of grape wine, containing more than one-half of 1 per cent. of alcohol measured by volume, which was held and in the possession of the defendant with the intent and purpose of selling and disposing of the same. By verdict of a jury defendant was found guilty as charged, with his punishment fixed at confinement in the county jail for a period of six months and to pay a fine of $500. The time for filing briefs in this court has long since passed and no brief has been filed, from which fact we may assume that the appeal has been abandoned. We have examined the information, the instructions of the court, and the judgment rendered on the verdict, and it appears that the information is sufficient, that the instructions fairly state the law of the case, that the judgment of the court is in conformity to the verdict, and that the defendant otherwise had a fair trial. A cursory examination of the testimony shows that there was ample evidence to support the verdict. The verdict of the trial court is therefore affirmed. *Page 368